ATTORNEY GRIEVANCE                                  In the
COMMISSION OF MARYLAND
                                                    Court of Appeals

                                                    of Maryland
 V.
                                                    Misc. Docket AG No. 21,

SEUNG OH ICANG                                      September Term, 2015

                                     ORDER


       The Court having considered the petition for disciplinary or remedial action filed

in the above entitled matter in accordance with Md. Rule 16-751(a)(2) and 16-773(b), the

response to the show cause order filed by Bar Counsel, and there being no response being

filed by Respondent it is this 19th day of October, 2015



        ORDERED, by the Court of Appeals of Maryland, that the petition be, and it is

hereby, granted, and Seung Oh Kang is disbarred, effective immediately, from the

practice of law in this State subject to further order of this Court; and it is further



        ORDERED, that the Clerk of this Court shall forthwith strike the name of Seung

Oh Kang from the register of attorneys in this Court and shall certify that fact to the

Trustees of the Client Protection Fund and the clerks of all judicial tribunals in the State

in accordance with Rule 16-760(e).



                                                   /s/ Mary Ellen Barbera
                                                   Chief Judge